Citation Nr: 1504553	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-31 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the appellant can be recognized as the Veteran's surviving spouse for the purposes of entitlement to Department of Veterans Affairs (VA) dependency and indemnity compensation (DIC), death pension, and accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to December 1967.  He died in January 2010.  The appellant is claiming DIC, death pension, and accrued benefits as the widow of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the VA Regional Office (RO) in Muskogee, Oklahoma.

The appellant testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2013; a transcript is of record.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDINGS OF FACT

1.  The appellant and the Veteran were married to each other in 1966 and the appellant was the Veteran's lawful spouse at the time of his death in January 2010.

2.  The Veteran and the appellant were living apart at the time of the Veteran's death.

3.  The separation is not shown to have been without the mutual consent of the appellant and the Veteran, and it did not result from misconduct or communication of a definite intent to end the marriage by the surviving spouse.


CONCLUSION OF LAW

The appellant is entitled to recognition as the Veteran's surviving spouse for VA purposes.  38 U.S.C.A. § 101(3), (31) (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52; 3.53 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  Given the favorable outcome of this decision, no conceivable prejudice to the claimant could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appellant seeks recognition as the surviving spouse of the deceased Veteran for VA benefit purposes. The Board notes that the term "surviving spouse" means a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse or in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.53.
Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation. 38 C.F.R. § 3.53(a).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).

Furthermore, a surviving spouse means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death.  38 C.F.R. § 3.50(b).  For VA benefit purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The evidence establishes that the appellant and the Veteran were legally married; this is shown by a marriage certificate showing they were married in February 1966. The evidence does not show that such marriage was terminated by divorce decree.  Further, the Veteran's May 2009 claim for VA compensation benefits lists the appellant as his wife.

The Board acknowledges that the Veteran's death certificate lists P.E., a different individual, as the Veteran's surviving spouse; however, the overall evidence of record indicates that the Veteran was not married to P.E. at the time of his death.  In this regard, P.E. identifies herself as the Veteran's fiancée on the Report of First Notice of Death.  See January 2010 VA Form 21-0820a.

The appellant does not allege that she and the Veteran continuously cohabited in the same home from the date of their marriage to the date of his death.  She admits that she cohabited with the Veteran until June 2007, about 21/2 years prior to the Veteran's death.  The appellant contends that the Veteran had children with other women, and would often spend time at the house of the mother of his youngest child.  The appellant further maintains that the Veteran kept his belongings at their shared residence.  In support, the Veteran submitted a 2013 Property Tax statement that lists the Veteran and appellant as owners of the property.  In addition, the appellant submitted a statement from the Veteran's brother that indicates the Veteran and appellant shared a home until his death, despite the Veteran's outside affairs.

Moreover, the evidence does not demonstrate that a separation was the result of the appellant's intent to desert the Veteran.  The appellant testified that, despite the Veteran's outside relationships, she maintained her marriage with the Veteran in the best interests of their shared household and five children.  The Board must accept this testimony in the absence of contradictory information.  In this case, there is no sufficiently clear evidence contradicting the appellant's testimony and the witness statement concerning the reasons for her temporary separations from the Veteran, and that the separations were not for reasons of any intent of the appellant to desert the marriage.

In sum, the appellant was legally married to the Veteran at the time of his death.  The appellant has explained that the conclusion of the couple's continuous cohabitation prior to his death was due to the Veteran's outside relationships with other women and children, and not due to the appellant's intent to desert the Veteran.  There is no significant contrary evidence in this case; the Board must accept the appellant's explanation of the separation to this extent.  Thus, the Board views the evidence of record as sufficient to establish that the appellant is the Veteran's surviving spouse for VA purposes.  To that extent only, the appeal is allowed.  The Board wishes to make clear that it intimates no opinion, legal or factual, as to whether or not the appellant may ultimately be entitled to any sought VA benefits.


ORDER

Entitlement to recognition as the Veteran's surviving spouse for VA purposes is established.  To this extent, the appeal is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


